                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

CHURCH ON THE MOVE, INC.,

              Plaintiff,

v.                                                             CV No. 18-627 WJ/CG

BROTHERHOOD MUTUAL
INSURANCE COMPANY,

              Defendant.

     ORDER GRANTING UNOPPOSED MOTION TO MODIFY SCHEDULING ORDER

       THIS MATTER is before the Court on the parties’ Agreed Motion to Modify the

Scheduling Order, (Doc. 41), filed March 29, 2019. In the Motion, the parties ask for an

extension of the scheduling order deadlines because they anticipate needing additional

depositions and limited written discovery if the case does not settle at the settlement

conference scheduled for April 30, 2019. The Court, having considered the Motion and

noting it is unopposed, finds that the motion is well taken and should be GRANTED.

       IT IS THEREFORE ORDERED that the parties’ Agreed Motion to Modify the

Scheduling Order, (Doc. 41), is GRANTED, and the scheduling order is modified as

follows:

       1. The parties may designate rebuttal expert witnesses and provide rebuttal

           expert reports by June 14, 2019.

       2. The termination date for discovery is July 15, 2019.

       3. Motions relating to discovery shall be filed by August 20, 2019.

       4. Pretrial motions, other than those relating to discovery, shall be filed by

           August 30, 2019.
5. Counsel are directed to file a consolidated final Pretrial Order as follows:

   Plaintiff to Defendant on or before September 10, 2019; Defendant to the

   Court on or before September 25, 2019.

IT IS SO ORDERED.


                            _________________________________
                            THE HONORABLE CARMEN E. GARZA
                            CHIEF UNITED STATES MAGISTRATE JUDGE




                                      2
